Filed 11/8/21 P. v. Ruvalcaba CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No.B309458
                                                            (Super. Ct. No. 2017001950)
      Plaintiff and Respondent,                                  (Ventura County)

 v.

 REFUGIO RUVALCABA,

      Defendant and Appellant.



      Refugio Ruvalcaba appeals following the revocation of his
probation and the execution of a previously-imposed sentence. In
2017, appellant pleaded guilty to inflicting corporal injury on a
former cohabitant (Pen. Code,1 § 273.5, subd. (a)), exhibiting a
deadly weapon (§ 417, subd. (a)(1)), and child endangerment
(§ 273a, subd. (b)). The trial court placed him on four years of
probation with terms and conditions including that he serve 545
days in county jail, which was deemed served. In April 2019,

      All statutory references are to the Penal Code unless
         1

otherwise stated.
appellant admitted violating his probation and probation was
revoked and reinstated with terms and conditions including that
he serve 75 days in jail.
       In July 2019, appellant admitted another violation of his
probation. The court imposed a four-year state prison sentence
on the corporal injury offense, suspended execution of that
sentence, and reinstated probation. In doing so, the court made
clear that appellant would be sent to prison if he violated
probation again. In October 2020, appellant admitted violating
his probation for a third time. The court revoked probation and
ordered execution of the previously-imposed four-year prison
sentence.
       We appointed counsel to represent appellant in this appeal.
After examining the record, counsel filed a brief raising no issues.
We subsequently advised appellant that he had 30 days within
which to personally submit any contentions or issues he wished
us to consider.
       Appellant filed a timely response in which he claims he is
not guilty of the corporal infliction of injury offense to which he
pleaded guilty. Appellant, however, never moved to withdraw his
guilty plea in the trial court, nor did he appeal from the judgment
entered pursuant to that plea or seek a certificate of probable
cause under section 1237.5. Moreover, his notice of appeal states
that the appeal “asserts sentencing error only and does not
appeal the underlying admission of probation.” Because the court
revoked and terminated probation, it was “require[d to order]
execution of the existing [four-year] sentence, exactly as imposed.
[Citation.]” (People v. Kelly (2013) 215 Cal.App.4th 297, 302.)
       We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with his responsibilities




                                 2
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
      The judgments are affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



     GILBERT, P.J.



     TANGEMAN, J.




                                3
                     Derek Malan, Judge
              Superior Court County of Ventura
               ______________________________

      Adrian Dresel-Velasquez, under appointment by the Court
of Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.




                              4